Egan Jr., J.
Appeals (1) from a decision of the Workers’ Compensation Board, filed April 6, 2009, which, among other things, ruled that an employer-employee relationship existed between claimant and 2180 Realty Corporation, and (2) from a *1675decision of said Board, filed October 16, 2009, which denied claimant’s request for reconsideration or full Board review.
The current case arises from the same workplace accident as in Matter of Perez v Licea (74 AD3d 1672 [2010] [decided herewith]) and involves the identical issues.* For the reasons set forth in Perez, along with the fact that in this case Joseph Edelman acknowledges discussing work performance with claimant, we affirm.
Rose, J.P., Lahtinen, Stein and Garry, JJ., concur. Ordered that the decisions are affirmed, without costs.

 As in Perez, claimant’s appeal from the denial of his request for full Board review or reconsideration is deemed abandoned as he did not raise any issues with respect thereto in his brief on appeal (see Matter of Church v Arrow Elec., Inc., 69 AD3d 983, 984 n 3 [2010]).